An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-155
                       NORTH CAROLINA COURT OF APPEALS

                                Filed: 1 July 2014


CRYSTAL GAIL COTTEN,
     Plaintiff,

      v.                                       Johnston County
                                               No. 13 CVD 2741
JEFFREY GENE WORRELLS,
     Defendant.


      Appeal by defendant from order entered 13 September 2013 by

Judge R.W. Bryant, Jr. in Johnston County District Court.                     Heard

in the Court of Appeals 5 June 2014.


      No brief filed on behalf of plaintiff-appellee.

      Michael J. Reece for defendant-appellant.


      HUNTER, JR., Robert N., Judge.


      Jeffrey Gene Worrells (“Defendant”) appeals from a domestic

violence protection order (“DVPO”) that, inter alia, prevents

him from having contact with Crystal Gail Cotten (“Plaintiff”)

and her son for one year.           Defendant contends (1) that there is

no competent evidence to support the trial court’s finding that

Defendant     committed      an    act    of    domestic     violence      against

Plaintiff; and (2) that the trial court exceeded its statutory
                                            -2-
authority by ordering that Defendant cease having contact with

Plaintiff’s son.            For the following reasons, we disagree and

affirm the trial court’s DVPO.

                     I.       Factual & Procedural History

      On 4 September 2013, Plaintiff filed a complaint and motion

for the issuance of a DVPO in Johnston County District Court

alleging that Defendant had threatened to take her life on three

different occasions if she attempted to leave him.                             That same

day, the trial court entered an ex parte DVPO ordering Defendant

to cease      having      contact with Plaintiff pending a                   hearing on

Plaintiff’s motion.              On 7 September 2013, Defendant was served

with the complaint, the ex parte order, and a notice of hearing.

On   13   September         2013,   the     matter    came    on     for   a    hearing.

Evidence presented at the hearing tended to show the following.

      Prior    to    initiating       the     instant    action,       Plaintiff      and

Defendant     were     in    a   dating     relationship      and    lived     together.

Plaintiff has one son from a previous marriage who stayed with

Plaintiff and Defendant during Plaintiff’s custodial time.

      Plaintiff      testified       that    during     the   last    months     of   her

relationship with Defendant, Defendant threatened to take her

life on three different occasions if she left him and took her

son away.      According to Plaintiff, Defendant told her that “he
                                            -3-
knew plenty of swamps and areas that he could hide [her] body

[so    that]    no    one   would    find    it”    and   that      “he    didn’t   mind

spending ten years of his life in prison for doing it.”

       Plaintiff testified that Defendant’s actions were limited

to     oral    threats      and     did   not      involve     physical      violence.

Plaintiff indicated that the last threat occurred on 18 August

2013.     On that date, at approximately 2:00 a.m., Defendant “got

very loud” with Plaintiff in bed and threatened to kill her.

Plaintiff testified that she put her arm around Defendant to

calm    him    down    so   that     he   would     not   hurt      her.      Plaintiff

indicated that the incident made her scared for her life.

       In his defense, Defendant presented evidence showing that

he and Plaintiff continued a normal relationship for a brief

period of time after the 18 August 2013 incident.                             Testimony

revealed       that    Plaintiff      continued      to      stay    with    Defendant

overnight, bring her son into the home with Defendant, and share

meals with Defendant for approximately ten days after the 18

August 2013 incident.              Plaintiff testified that she continued

their normal routine because she wanted to wait until her son

went to stay with his father before she left Defendant.

       Following      the   hearing,      the     trial   court      entered    a   DVPO

ordering       Defendant    to,     inter    alia,    cease      all      contact   with
                                            -4-
Plaintiff and her son for one year.                    Defendant filed a timely

notice of appeal.

                                II.    Jurisdiction

      Defendant’s appeal from the district court’s DVPO lies of

right to this Court pursuant to N.C. Gen. Stat. § 7A-27(b)(2)

(2013).

                                 III. Analysis

      Defendant’s appeal to this Court presents two questions for

our review: (1) whether there is competent evidence supporting

the trial court’s conclusion that Defendant committed an act of

domestic violence against Plaintiff; and (2) whether the trial

court exceeded its statutory authority under N.C. Gen. Stat. §

50B-3 (2013) when it ordered Defendant to cease having contact

with Plaintiff’s son.       We address each in turn.

A.   Evidence Supporting the Trial Court’s Conclusion of Law

      Defendant’s       first     argument        on      appeal     concerns      the

evidentiary     support    for        the    trial     court’s     conclusion      that

Defendant     committed     an        act    of   domestic       violence    against

Plaintiff.

      “When the trial court sits without a jury, the standard of

review on appeal is whether there was competent evidence to

support   the   trial     court’s      findings      of   fact     and   whether   its
                                           -5-
conclusions of law were proper in light of such facts.”                         Burress

v. Burress, 195 N.C. App. 447, 449, 672 S.E.2d 732, 734 (2009)

(quotation marks, citation, and brackets omitted).                           “Competent

evidence is evidence that a reasonable mind might accept as

adequate to support the finding.”                      In re Adams, 204 N.C. App.

318,   321,     693    S.E.2d      705,    708    (2010)       (quotation    marks    and

citation      omitted).         “Where     there        is   competent     evidence    to

support the trial court’s findings of fact, those findings are

binding    on   appeal.”          Burress,       195    N.C.   App.   at    449–50,   672

S.E.2d at 734.

       Pursuant       to   N.C.     Gen.     Stat.       §     50B-3(a),     “[i]f    the

court . . . finds that an act of domestic violence has occurred,

the    court    shall      grant    a     protective         order    restraining     the

defendant from further acts of domestic violence.”                            Pertinent

here, an act of domestic violence includes, inter alia, actions

by “a person with whom the aggrieved party has or has had a

personal relationship” that places “the aggrieved party or a

member of the aggrieved party’s family or household in fear of

imminent serious bodily injury.”                       N.C. Gen. Stat. § 50B-1(a)

(2013).

       Here, the trial court’s DVPO concludes as a matter of law

that “[t]he defendant has committed acts of domestic violence
                                            -6-
against the plaintiff” and that “[t]here is danger of serious

and     immediate    injury    to     the     plaintiff.”            To    support           its

conclusions, the trial court found as fact that on 18 August

2013, Defendant placed Plaintiff in fear of an imminent serious

bodily injury by “threating to kill plaintiff several times.”

       Defendant      contends       that     Plaintiff        failed          to     present

competent evidence that an act of domestic violence occurred or

that    Plaintiff     was   “scared     for       her   life.”       In    making           this

argument,     Defendant       does    not         challenge    the     trial          court’s

findings    of   fact    concerning     Defendant’s           threat      on    18     August

2013.      Rather,      Defendant     argues        that   the    totality            of    the

evidence presented at trial, which includes evidence concerning

Defendant and Plaintiff’s continued relationship after the 18

August 2013 incident, belies the truth of Plaintiff’s testimony.

Defendant’s argument is misplaced.                  As the trier of fact in this

case, it is the province of the trial court “to determine the

credibility of witnesses and the weight of their testimony and

the reasonable inferences to be drawn therefrom.”                         Beasley-Kelso

Assocs., Inc. v. Tenney, 30 N.C. App. 708, 711, 228 S.E.2d 620,

622 (1976).         Accordingly, we decline to re-weigh the evidence

presented at the DVPO hearing and instead limit our review to

determining      whether      competent       evidence        supports          the        trial
                                         -7-
court’s    finding     that   Defendant    “threatened      to     kill   plaintiff

several times.”        At the hearing, Plaintiff testified that on 18

August 2013, Defendant threatened to kill her for the third time

and that Defendant’s threat made her scared for her life.                             We

hold that this testimony is sufficient to support the conclusion

that Defendant committed an act of domestic violence against

Plaintiff.         Defendant’s first argument on appeal is therefore

without merit.

B.   The Trial Court’s Statutory Authority Under Section 50B-3

        Defendant’s second argument on appeal is that the trial

court exceeded its statutory authority under N.C. Gen. Stat. §

50B-3     by   ordering     Defendant     to     cease    having     contact        with

Plaintiff’s son, even when Plaintiff is absent and the boy is

with his father.       Specifically, Defendant contends that there was

“no evidence whatsoever that [Plaintiff’s son] needed protection

from [Defendant]” and that “there was no basis for infringing on

[Plaintiff’s       ex-husband’s]    custodial      time    by    restricting        his

ability to allow [Plaintiff’s son] around [Defendant].”                        Again,

Defendant’s argument is misplaced.

        Setting     aside   the   fact    that     Defendant       appears     to     be

asserting      a   right    purporting     to    belong    to    Plaintiff’s        ex-

husband, who is not a party to the instant action, N.C. Gen.
                                    -8-
Stat.   §   50B-3(a)(13)      explicitly   provides      that    a   DVPO     may

“[i]nclude any additional prohibitions or requirements the court

deems necessary to protect any party or any minor child.”                   Given

Plaintiff’s testimony that Defendant threatened to kill her if

she took her son away from him, the fact that she was scared for

her life, and the fact that she did not want to leave Defendant

until her son returned to his father’s custody, we hold that the

trial court acted within its authority under N.C. Gen. Stat. §

50B-3(a)(13) in ordering Defendant to cease having contact with

Plaintiff’s   son.     Defendant’s     second    argument       on   appeal    is

therefore without merit.

                              IV.   Conclusion

    For     the   foregoing    reasons,    the   trial    court’s     DVPO     is

affirmed.

    AFFIRMED.

    Judges ERVIN and DAVIS concur

    Report per rule 30(e).